DETAILED ACTION
The Amendment filed September 29, 2022 has been entered. Claims 1-16 are pending. Claims 2-3, 5-8 and 9-10 have been cancelled. Claims 11-16 have been added. Claims 1 and 4 are independent.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 2020/0388327) in view of Sun et al. (US 6,272,067).
Regarding independent claim 1, Hguyen et al. teach a pseudo dual-port memory, comprising: 
a single-port memory (e.g., FIG. 1B: 106); 
a multiplexer, configured to receive a first address and a second address, and output one of the first address and the second address to the single-port memory; and 
a timing control circuit, configured to generate a multiplexer control signal to control the multiplexer to sequentially output (e.g., FIG. 3: 300 through 310, and accompanying disclosure, e.g., para. 0033: … pulsing a sense enable signal for a first time to trigger a first sense amplifier to sense a first bit from a first group of multiplexed columns …  pulsing the sense enable signal for a second time to trigger the first sense amplifier to read a second bit  …, i.e., triggering a first bit followed by a second bit) the first address (i.e., address corresponding a first bit) and the second address (i.e., address corresponding a second bit) to the single-port memory.
an output circuit (130, 145 and 150-160), configured to receive output data from the single-port memory to generate a first reading result corresponding to the first address (see e.g., FIG. 3, 300: … to sense a first bit …, i.e., address corresponding a first bit) and a second reading result corresponding to the second address (305: … to read a second bit …, i.e., address corresponding a second bit); and the output circuit comprises: 
a sense amplifier (130), configured to receive the output data from the single-port memory to generate data according to a control signal (FIGS. 1B-2: 140, Sense enable), wherein the control signal is generated according to a first control signal (see FIG. 1B-2: 140, especially FIG. 2: 140, e.g., clk, and accompanying disclosure, e.g., col. 2, lines 1-3: column as selected through column multiplexer 125. This column selection is responsive to a column address … by a sense enable signal, i.e., column selection signal selecting e.g., column 0 and sense enable signal) and a second control signal (FIG. 1B-2: 140, especially FIG. 2: 140, e.g., en, and accompanying disclosure, e.g., column selection signal selecting e.g., column 1 and sense enable signal) generated by the timing control circuit (see FIG. 2 for more detailed control signals); and 
a demultiplexer (145), coupled to the sense amplifier, configured to output the data to a first latch (150) when the first control signal has an enable state, and output the data to a second latch (155) when the second control signal has the enable state, wherein the data stored in the first latch serves as the first reading result, and the data stored in the second latch serves as the second reading result (see e.g., FIG. 3, 300: a first sense amplifier to sense a first bit …; 305: … the first sense amplifier to read a second bit …);
wherein the timing control circuit generates the first control signal and the second control signal (see FIGS 1B-2, control signals) to sequentially enable the sense amplifier to output the data of the first reading result and the second reading result (see e.g., FIG. 3 and accompanying disclosure, e.g., para. 0033: … pulsing a sense enable signal for a first time to trigger a first sense amplifier to sense a first bit from a first group of multiplexed columns …  pulsing the sense enable signal for a second time to trigger the first sense amplifier to read a second bit  …, i.e., triggering a first sense amplifier to sense a first bit and followed by the first sense amplifier to sense a second bit);
wherein the output circuit further comprises an OR gate1 (FIG. 2: 280), and the OR gate receives the first control signal and the second control signal (one of clk, en, etc signals) to generate the control signal to control the sense amplifier (saen).
Hguyen et al do not explicitly disclose a multiplexer, configured to receive a first address and a second address, and output one of the first address and the second address to the single-port memory; and a timing control circuit, configured to generate a multiplexer control signal to control the multiplexer.
Sun et al. teach the deficiencies in FIG. 2 and accompanying disclosure, i.e., claimed a multiplexer (FIG. 2: 220) configured to receive a first address (140) and a second address (145) and output one of the addresses to a memory (240); and timing control circuit (CLK) configured to generate a multiplexer control signal to control the multiplexer (e.g., col. 3, lines 43-67, especially lines 51-56: … a multiplexer 220 chooses which set of signals are passed to … of the SRAM chip. The multiplexer … to pass when …).
Hguyen et al. and Sun et al. are analogous art because they both are directed to SRAM memory device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hguyen et al. with the specified features of Sun et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Sun et al. to the teaching of Hguyen et al. such that a memory, as taught by Hguyen et al., utilizes a multiplexer sequentially output addresses, as taught by Sun et al., for the purpose of enabling SRAM synchronized with and optimized clock signal (see Sun, Abstract), thereby performing high speed memory operation by sequentially selecting memory by clock cycles.
 Regarding independent claim 4, Hguyen et al. teach a pseudo dual-port memory, comprising: 
a single-port memory (e.g., FIG. 1B: 106); 
a multiplexer, configured to receive a first address and a second address, and output one of the first address and the second address to the single-port memory; and 
a timing control circuit, configured to generate a multiplexer control signal to control the multiplexer to sequentially output (e.g., FIG. 3: 300 through 310, and accompanying disclosure, e.g., para. 0033: … pulsing a sense enable signal for a first time to trigger a first sense amplifier to sense a first bit from a first group of multiplexed columns …  pulsing the sense enable signal for a second time to trigger the first sense amplifier to read a second bit  …, i.e., triggering a first bit followed by a second bit) the first address (i.e., address corresponding a first bit) and the second address (i.e., address corresponding a second bit) to the single-port memory.
an output circuit (130, 145 and 150-160), configured to receive output data from the single-port memory to generate a first reading result corresponding to the first address (see e.g., FIG. 3, 300: … to sense a first bit …, i.e., address corresponding a first bit) and a second reading result corresponding to the second address (305: … to read a second bit …, i.e., address corresponding a second bit); and the output circuit comprises: 
a sense amplifier (130), configured to receive the output data from the single-port memory to generate data according to a control signal (FIGS. 1B-2: 140, Sense enable), wherein the control signal is generated according to a first control signal (see FIG. 1B-2: 140, especially FIG. 2: 140, e.g., clk, and accompanying disclosure, e.g., col. 2, lines 1-3: column as selected through column multiplexer 125. This column selection is responsive to a column address … by a sense enable signal, i.e., column selection signal selecting e.g., column 0 and sense enable signal) and a second control signal (FIG. 1B-2: 140, especially FIG. 2: 140, e.g., en, and accompanying disclosure, e.g., column selection signal selecting e.g., column 1 and sense enable signal) generated by the timing control circuit (see FIG. 2 for more detailed control signals); and 
a demultiplexer (145), coupled to the sense amplifier, configured to output the data to a first latch (150) when the first control signal has an enable state, and output the data to a second latch (155) when the second control signal has the enable state, wherein the data stored in the first latch serves as the first reading result, and the data stored in the second latch serves as the second reading result (see e.g., FIG. 3, 300: a first sense amplifier to sense a first bit …; 305: … the first sense amplifier to read a second bit …);
wherein the timing control circuit generates the first control signal and the second control signal (see FIGS 1B-2, control signals) to sequentially enable the sense amplifier to output the data of the first reading result and the second reading result (see e.g., FIG. 3 and accompanying disclosure, e.g., para. 0033: … pulsing a sense enable signal for a first time to trigger a first sense amplifier to sense a first bit from a first group of multiplexed columns …  pulsing the sense enable signal for a second time to trigger the first sense amplifier to read a second bit  …, i.e., triggering a first sense amplifier to sense a first bit and followed by the first sense amplifier to sense a second bit);
wherein the control signal is generated by using the first control signal and the second control signal only (see FIG. 1B and accompanying disclosure, e.g., clk and en or sense enable and column selection signal).
Hguyen et al do not explicitly disclose a multiplexer, configured to receive a first address and a second address, and output one of the first address and the second address to the single-port memory; and a timing control circuit, configured to generate a multiplexer control signal to control the multiplexer.
Sun et al. teach the deficiencies in FIG. 2 and accompanying disclosure, i.e., claimed a multiplexer (FIG. 2: 220) configured to receive a first address (140) and a second address (145) and output one of the addresses to a memory (240); and timing control circuit (CLK) configured to generate a multiplexer control signal to control the multiplexer (e.g., col. 3, lines 43-67, especially lines 51-56: … a multiplexer 220 chooses which set of signals are passed to … of the SRAM chip. The multiplexer … to pass when …).
Hguyen et al. and Sun et al. are analogous art because they both are directed to SRAM memory device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hguyen et al. with the specified features of Sun et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Sun et al. to the teaching of Hguyen et al. such that a memory, as taught by Hguyen et al., utilizes a multiplexer sequentially output addresses, as taught by Sun et al., for the purpose of enabling SRAM synchronized with and optimized clock signal (see Sun, Abstract), thereby performing high speed memory operation by sequentially selecting memory by clock cycles.
Regarding claims 13 and 16, Hguyen et al. and Sun et al., as combined, teach the limitations of claims 1 and 4, respectively.
Hguyen et al. further teach the pseudo dual-port memory is a pseudo dual-port static random access memory (e.g., para. 0001: a dual-model SRAM).

Allowable Subject Matter
Claims 11-12 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Argument
Applicant’s Amendment filed 09/29/2022, with respect to the rejection(s) of claims 1-10 under 35 USC 103, have been fully considered. 
Examiner examines the claimed limitation(s). See the art rejection above for more details. Therefore, it is respectfully submitted that the examiner maintains the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/                                             Primary Examiner, Art Unit 2825                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Further, OR (or NOR) gate sense enable signal is a well-known technology for a type of memory read circuit for its purpose. For support, of the above asserted facts, see for example, Nakase et al. (US 2003/0231527), FIG. 2, i.e., first and second control signals to output of NOR gate (claimed OR with combination of INV) sense enable signal.